 

 

` F§§.,§

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

 

NUV 1 9 ZUlU

 

 

 

rv

UNITED STATES DISTRICT CoUr T j
C‘~ES'N‘ H.“Ia$sé$'£§ ?EH§SRN.A
SOUTHERN DISTRICT OF CALIFORNIA §$UTH.§M -' 1 DEF,UW

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or ARer November 1, 1987)

 

 

 

 

 

V.
ANTONNIO PICKETT (l)
Case Number: 14CR7‘095-CAB

MICHELLE BETANCOURT, FEDERAL DEFENDERS, INC.
Defendant’s Attomey

REGISTRATION No. 30404034

E -

THE DEFENDANTZ

admitted guilt to violation of allegation(s) No. 1 1

I:l Was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
ll nvla, Comply with all lawful rules of the probation department

' S'upervised'Release is revoked and the defendant is 'sentenced'as provided in page 2 through 5 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

November WQOIS

Date of Imp §§ of Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT IUDGE

14CR7095~CAB

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANTONNIO PICKETT (1) Judgment - Page 2 of 5
CASE NUMBER: l4CR7095-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

|:||:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

|I as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
E' " 0'1'1' ofbé"f{)'r'e" """
E as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

 

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

14CR7095-»CAB

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANTONNIO PICKETT (l) Judgment - Page 3 of 5
CASE NUMBER: l4CR7095-CAB
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
EIGI-IT (8) YEARS.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For Q]j%nses committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

E The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, i'fapplz`cable.)

>E The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 200(), pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, et

seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she

resides, works, is a student, or was convicted of a qualifying offense (Check ifappli'cable.)

l:i The defendant shall participate in an approved program for domestic violence. (Check i'fapplicable.)

m .

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

' ' ' ' "The' defendant shall comply with'the standard conditions"that have been adopted by this court. The defendant shall also comply"
with any special conditions iinposed.

STANDARD CONDITI()NS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation oiiicer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation cfticer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributcd, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne cr elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

l4CR7095-CAB

 

 

AO 245B (CASD Rev. 08/ 13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANToNNio PICKETT (i) Judgment - Page 4 ors
CASE NUMBER; 14CR7095-cAB

SPECIAL CONDITIONS OF SUPERVISION

 

l. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of
up to 120 days. Subsistence shall be waived.

2. Reside in a residence approved in advance by the probation officer, and any changes in
residence shall be pre-approved by the probation officer.

3. Be monitored while under supervision with location monitoring technology at the discretion of
the probation officer, Which shall be utilized for the purposes of verifying compliance with any
court-imposed condition of supervision The offender shall pay all or part of the costs of
location monitoring based on their ability to pay as directed by the court and/or probation
officer.

4. Submit your person, property, house, residence, abode, vehicle, papers, computer, social media
accounts, and any other electronic Communications or data storage devices or media, and effects
to search at any time, With or without a Warrant, by any law enforcement or probation officer
with reasonable suspicion conceming a violation of a condition of probation/supervised release
or unlawiiil conduct, and otherwise in the lawful discharge of the officer’s duties. 18 U.S.C.
Sections 3562(b)(23); 35 83(d)(3). Failure to submit to a search may be grounds for revocation;

n you shall warn any'othe'r residents that the premises maybe subject-to searches pursuant to this m
condition.

5. Consent to third party disclosure to any employer, potential employer, concerning any
restrictions that are imposed by the court.

6. Not be self-employed, nor be employed by friends, relatives, associates, or acquaintances,
Without the prior approval of the probation officer.

7. Not use or possess any computer, computer-related devices (pursuant to 18 USC § lO.°)O(e)(l)),
which can communicate date via modem, dedicated Connections or cellular networks, and their
peripheral equipment, without prior approval from the court or the probation officer, all of
which are subject to search and seizure The offender shall consent to the installation of
monitoring software and/or hardware on any computer or computer-related devices owned or
controlled'by the offender that Wili enable the probation officer to monitor all computer use and
cellular data.

14CR7095 -CAB

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANTONNIO PICKETT ( l) Judgment - Page 5 of 5
CASE NUMBER: l4CR7095-CAB

 

8. Not associate with, or have any contact with any known sex offenders unless in an approved
treatment and/or counseling setting.

9. Not initiate any contact (personal, electronic, or otherwise) or associate with anyone under the
age of 18, unless in the presence of a supervising adult who is aware of the offender’s deviant
sexual behavior and nature of offense and conviction.

10. Not accept or commence employment or volunteer activity without prior approval of the
probation officer, and employment should be subject to continuous review and assessment by
the probation officer.

ll.Not loiter within 200 yards of a school, schoolyard, piayground, park, amusement center/park,
public swimming pool, arcade, daycare center, carnival, recreation venue, library and other
places frequented by persons under the age of 18, without prior approval of the probation
officer.

12.Not possess or view any materials such as videos, magazines, photographs, computer images or
other matter that depicts "sexually explicit conduct" involving children and/or adults, as defined
by 18 USC § 2256(2) and/or “actual sexually explicit conduct” involving adults as defined by 18
` "USC `§"2257(1`1`)`(1)",` and not"pati'orii`ie"aliy` place where"`s`ucii materials or entertainment are them " ` ` "
primary material available

13. If deemed necessary, may be required to participate in periodic psychological, physiological
testing, and completion of the ABEL assessment, at the direction of the court or probation
officer and that the offender participate and successfully complete an approved state-certified
sex offender treatment program, including compliance with treatment requirements of the
program. The offender will allow reciprocal release of information between the probation officer
and the treatment provider. The offender may also be required to contribute to the costs of
services rendered in an amount to be determined by the probation officer, based on ability to
pay. Polygraph examinations may be used following completion of the formal treatment
program as directed by the probation officer in order to monitor adherence to the goals and
objectives of treatment and as a part of the containment model.

//

14CR7095-CAB

 

